Citation Nr: 0517314	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-01 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for 
bilateral plantar warts with great toe callosity.

2.  Entitlement to a compensable rating for residuals of 
hemorrhoidectomy.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).


ATTORNEY FOR THE BOARD

G. Zills, Counsel





INTRODUCTION

The veteran served on active duty from February 1946 to April 
1949, and from January 1951 to April 1968.

This case came to the Board of Veterans' Appeals (Board) from 
a July 2001 RO decision which denied an increase in a 30 
percent rating for bilateral plantar warts with great toe 
callosity, denied a compensable rating for residuals of a 
hemorrhoidectomy, and denied a TDIU rating.  A May 2002 Board 
decision denied the claims.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  In a 
January 2003 joint motion to the Court, the parties (the 
veteran and the VA Secretary) requested that the Board 
decision be vacated and the case remanded for further action.  
A January 2003 Court order granted the joint motion, and the 
case was subsequently returned to the Board.  In September 
2003, the Board remanded the case to the RO for additional 
evidentiary development.


FINDINGS OF FACT

1.  The veteran's bilateral plantar warts with great toe 
callosity are manifested by recurrent warts on the feet and 
calluses of the great toes which require periodic treatment.  
The condition does not exceed impairment as found in the 
analogous condition of eczema with constant exudation of 
itching, extensive lesions, or marked disfigurement, and is 
not characterized by more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.

2.  The veteran's postoperative hemorrhoid condition produces 
impairment which does not exceed that of mild or moderate 
hemorrhoids.

3.  The veteran's service-connected disabilities include 
bilateral plantar warts (rated 30 percent) and residuals of 
hemorrhoidectomy (rated 0 percent); the combined rating is 30 
percent.  He has a high school education, is a military 
retiree, and also works almost full-time as a security 
officer.  His service-connected disabilities do not prevent 
him from securing and following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The veteran's bilateral plantar warts with great toe 
callosity are no more than 30 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, § 4.118, Diagnostic 
Codes 7806, 7819 (effective prior to August 30, 2002); 
Diagnostic Code 7806 (effective August 30, 2002).

2.  The criteria for a compensable rating for residuals of 
hemorrhoidectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2004).

3.  The schedular requirements for a TDIU rating are not met, 
and referral to the appropriate VA official for consideration 
of an extraschedular TDIU rating is not warranted.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claims.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran a VCAA notice letter in March 2004 
that informed him of the type of information and evidence 
necessary to substantiate his claims.  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from March 2004 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from March 2004 contained a specific 
request that the veteran provide additional evidence in 
support of his claims.  He was asked to tell VA about any 
other records that might exist to support his claims, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of an SSOC dated in December 2004.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.   See, e.g., 38 C.F.R. § 20.1102 (2004) and 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claims under 
the VCAA.  VA examinations addressing the claims have been 
provided.  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Increased rating for bilateral plantar warts with great 
toe callosity

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Conditions which are not specifically listed in the rating 
schedule may be rated by analogy to other conditions.  38 
C.F.R. § 4.20.  Benign growths of the skin may be rated under 
the criteria for eczema.  38 C.F.R. § 4.118, Diagnostic Code 
7819.  During the rating period in issue, the criteria for 
evaluating eczema were revised effective August 30, 2002.  
Either the old or new rating criteria may apply, whichever 
are more favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000.

Under the old rating criteria, a 30 percent rating is 
assigned for eczema where there is constant exudation or 
itching, extensive lesions, or marked disfigurement; a 50 
percent rating is assigned for eczema where there is 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002).

Under the revised rating criteria, a 30 percent rating for 
eczema requires evidence of exposure from 20 percent to 40 
percent of the entire body or 20 percent to 40 percent of 
exposed areas affected; or the need for systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  The highest rating 
allowable pursuant to this Diagnostic Code, 60 percent, 
requires evidence of exposure to more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; or the need for constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective August 30, 2002).

The veteran has some non-service-connected conditions of the 
feet, including a foot fungus and postoperative structural 
defects, and these may not be considered when rating the 
service-connected bilateral plantar warts with great toe 
callosity. 
38 C.F.R. § 4.14.

In August 1968, the RO granted service connection and a 10 
percent rating for plantar warts with great toe callosity.  
Service connection was denied for epidermophytosis of the 
feet (foot fungus).

Medical records in later years show the veteran received 
periodic treatment for his service-connected plantar warts 
with great toe callosity.  In October 1986, he underwent 
bilateral foot surgery for various structural foot problems 
including plantar flex metatarsals.  In a January 1987 
decision, the RO denied service connection for these 
particular foot problems.

More recent VA medical records, from 1998 to 2000, continue 
to show periodic treatment for the service-connected plantar 
warts with great toe callosity.  These records also show 
treatment for non-service-connected foot problems.  Various 
other non-service-connected ailments were also treated (e.g., 
arthritis of various areas, surgery for a right upper 
extremity nerve problem).  With regard to the feet, findings 
at podiatry clinic visits included hypertrophic punctate 
keratoses (HPKs) and onychomycosis (fungus of the toenails), 
and debridement/trimming for these problems was provided.

In June 2000, the veteran was given a VA skin examination.  
He said that he had pain over the warts and calluses on his 
feet.  The examiner found onychomycosis to be present 
bilaterally across the four toenails on each foot.  His 
toenails were thick, dull, and scaly.  There was blotchy 
irregular pigmentation of the soles of the feet.  There was 
scalenus of skin laterally on the right foot, with dry, 
broken, scaly skin between the toes on both feet.  Open 
lesions were present on the toes, and linear breaks in the 
skin were present.  There was hypopigmentation of the right 
foot anteriorly over the third and fourth toes.  He had 
calluses present laterally on the first toe of the left foot, 
the fourth metatarsal joint on the sole of the foot, and 
medially over the right great toe and distally over the left 
third toe.  He had a plantar wart anteriorly over the left 
first toe and medially below the left great toe.  These were 
large and hard, and the veteran said they were painful when 
he walked and ached at other times.  The examiner indicated 
that these had been scraped down.  No extreme disfigurement 
was present, and there was good sensation bilaterally.  
Diagnoses included onychomycosis, fungal dermatitis, callus 
formation, and plantar wart.

In July 2000, the RO granted an increased rating of 30 
percent for the service-connected plantar warts with great 
toe callosity.

In May 2001, the veteran was given a VA general medical 
examination.  He indicated that he was still having problems 
with his plantar warts.  He stated that he wore thick-soled 
shoes and has his nails trimmed at the podiatry clinic about 
every three months.  He reported that he had not lost any 
work in the past six months due to his feet, although he 
sometimes has to walk a lot.  He was able to tandem walk with 
difficulty, and could not walk on his toes due to pain in his 
feet.  He had a slight flexion contracture on the third toe 
of his right foot, and flexion contractures on toes two 
through five of his left foot, with a callous on the top of 
his fourth left toe.  He had plantar warts on the fourth 
metatarsal head of both feet, with bilateral calluses on the 
medial aspect of the great toes.  His pedal pulses were non-
palpable.  X-rays showed arthritis of both feet.  Diagnoses 
included onychomycosis, tylomas/calluses bilaterally, and 
chronic foot pain with arthritic changes.

Ongoing VA outpatient treatment records include those from 
June 2001 which show that the veteran had routine podiatry 
care at that time; assessments included onychomycosis and 
tyloma, and toenails and HPKs were debrided.

Upon review of the entire medical record, the Board concludes 
that an evaluation in excess of 30 percent for the veteran's 
bilateral plantar warts with great toe callosity is not 
warranted, either under the old or the new rating criteria.  
The most recent medical evidence indicates that he has a few 
recurrent plantar warts of the feet and calluses about the 
great toes which are treated every few months in the podiatry 
clinic.  He complains that these foot growths produce pain 
particularly when walking.  The treatment and examination 
reports indicate, however, that the isolated plantar warts of 
the feet and callosities of the great toes are no more than 
30 percent disabling under the old rating criteria of the 
analogous code for eczema.  Manifestations and symptoms of 
the service-connected problem of the feet clearly do not 
include ulceration, extensive exfoliation or crusting, or 
systemic or nervous manifestations, or exceptional 
repugnancy, as required for a 50 percent disability rating 
under old Diagnostic Code 7806.  The service-connected 
condition of the feet does not exceed 30 percent impairment 
under this code, as found in the analogous condition of 
eczema with constant exudation of itching, extensive lesions, 
or marked disfigurement.  Additionally, the criteria for a 
rating higher than 30 percent under the new criteria are not 
met, as the evidence does not establish that the veteran 
suffers from exposure of more than 40 percent of the entire 
body or more than 40 percent of the exposed areas of the 
body, or the need for constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.  

The preponderance of the evidence is against the claim for a 
rating higher than 30 percent for bilateral plantar warts 
with great toe callosity.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

III.  Compensable rating for residuals of hemorrhoidectomy

Internal and external hemorrhoids are rated noncompensable (0 
percent) when they are mild or moderate.  A 10 percent rating 
is assigned where hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  38 C.F.R. § 4.114, Diagnostic Code 
7336.

In August 1968, the RO granted service connection and a 
noncompensable rating for residuals of hemorrhoidectomy.

Subsequent medical records show periodic treatment for 
hemorrhoids, and in August 1979 the veteran had another 
hemorrhoidectomy.  Various medical records note a history of 
service-connected hemorrhoids.

At his May 2001 VA examination, the veteran said he wore dark 
colored clothing because of problems with stool incontinence.  
He reported no constipation and no blood in his stools.  
Examination showed a single hemorrhoid tag which was non- 
thrombosed.  There was no evidence of stool on the skin or 
stool leakage, but poor sphincter tone was present.  
Diagnoses included a history of hemorrhoids with no 
thrombosis, and intermittent stool incontinence secondary to 
poor rectal sphincter tone.

Medical evidence of record shows that the veteran had 
hemorrhoidectomies during and after service, but none in 
recent years.  The most recent treatment records note 
hemorrhoids by history but do not show active hemorrhoids.  
The most recent VA examination indicates only a single 
hemorrhoid tag which is non-thrombosed.  The veteran 
complains of various bowel problems, but these have not been 
associated with hemorrhoids and may not be considered in 
rating the service-connected condition.  38 C.F.R. § 4.14.

The evidence as a whole indicates that the veteran's service-
connected hemorrhoids are no more than mild or moderate, and 
the condition is properly rated as noncompensable under 
Diagnostic Code 7336.  It is not shown that he has 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue and evidencing frequent 
recurrences, as required for a compensable rating under 
Diagnostic Code 7336.

The preponderance of the evidence is against the claim for a 
compensable rating for residuals of hemorrhoidectomy.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

IV.  TDIU rating

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to the benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history. 38 C.F.R. 
§§ 3.321(b), 4.16(b).  The Board does not have the authority 
to assign an extraschedular TDIU rating in the first 
instance, although appropriate cases must be referred to the 
Director of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 
Vet.App. 1 (2001).

In March 2001, the RO received the veteran's claim for a TDIU 
rating.  In his claim he indicated that he was born in 
October 1927 (and was currently 73 years old), had a high 
school education, last worked full-time in 1998 as a security 
officer/chief, and was currently working part-time in that 
business.

At his May 2001 VA examination, the veteran stated that he 
was currently working part-time in security for a medical 
clinic, worked approximately 30 to 40 hours a week, and 
indicated that his "income taxes" for the year 2000 were 
around $28,000 (the Board notes this may actually refer to 
"income"), and this reportedly included some military 
retirement benefits.  There was no finding that he was unable 
to secure or follow a substantially gainful occupation 
because of his service-connected disabilities. 

The Board notes that the veteran's service-connected 
disabilities include bilateral plantar warts with great toe 
callosity (rated 30 percent) and hemorrhoids (rated 0 
percent); the combined rating is 30 percent.  Thus he does 
not meet the percentage requirements for consideration of a 
TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).

With regard to possible extraschedular TDIU entitlement 
pursuant to 38 C.F.R. 
§ 4.16(b), the Board notes that the veteran's background 
includes a high school education, a career in the military 
(from which he is a retiree), and work after service as a 
security officer (with the most recent evidence indicating 
that he still works almost full-time in that business).  The 
file indicates the veteran is of advanced age (he is in his 
70s) and has a number of non-service-connected ailments; 
these factors may not be considered in support of a TDIU 
rating.  38 C.F.R. § 4.19.  The Board finds that the evidence 
as a whole does not suggest that the service-connected 
conditions render the veteran unable to secure and follow a 
substantially gainful occupation.  Thus, referral of the case 
to the Director of Compensation and Pension Service, for 
consideration of a TDIU rating on an extraschedular basis, is 
not warranted.  Bowling, supra.

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increased rating for bilateral plantar warts with great 
toe callosity is denied.

A compensable rating for residuals of hemorrhoidectomy is 
denied.

A TDIU rating is denied.



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


